Markewich and Silverman, JJ.,
concur and dissent in part in a memorandum by Silverman, J., as follows: The major reason for not granting summary judgment in favor of plaintiff is the claimed issue of fact as to whether the goods were in fact delivered. Defendant Saul Rudes contends that the business *519of Marbridge was operated by his brother Al Rudes who, according to Saul Rudes, participated in false transactions setting up these purported liabilities for goods which were in fact never delivered. Because Saul Rudes says that he does not have personal knowledge of the facts, we think he is entitled to a reasonable opportunity to ascertain the facts by appropriate disclosure proceedings before he is faced with a motion for summary judgment. Accordingly, we concur in the majority’s determination but would do so expressly without prejudice to a renewal of plaintiff’s motion for summary judgment after defendant Saul Rudes has had a reasonable opportunity to conduct prompt disclosure proceedings.